      Case 1:18-cv-00681-RJL Document 287 Filed 03/22/21 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                       Plaintiff,

     v.                                        Civil Action No. 1:18-cv-00681-RJL

                                               Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                       Defendants.




          PLAINTIFF’S MOTION AND MEMORANDUM IN SUPPORT OF
           MOTION TO DISMISS DEFENDANT EDWARD BUTOWSKY




                                     MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                     MERYL C. GOVERNSKI (D.C. BAR NO. 1023549)
                                     WILLKIE FARR GALLAGHER LLP
                                     1875 K Street NW, Washington, DC 20006
                                     Tel: (202) 303-1442 / Fax: (202) 303-2000
                                     mgottlieb@willkie.com
                                     mgovernski@willkie.com
         Case 1:18-cv-00681-RJL Document 287 Filed 03/22/21 Page 2 of 3




       Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff Aaron Rich hereby

respectfully requests that the Court enter an order dismissing with prejudice the Complaint against

Defendant Edward Butowsky. Rich and Defendant Butowsky have entered into a settlement

agreement (“Settlement Agreement”) to resolve Rich’s claims.1 Pursuant to the Settlement

Agreement, Rich wishes to dismiss, with prejudice, Defendant Butowsky from the above-

captioned litigation, with each of Rich and Butowsky to bear his/its own costs and expenses,

including attorneys’ fees.



DATED: March 22, 2021                        Respectfully submitted,
                                             MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                             MERYL C. GOVERNSKI (D.C. BAR NO. 1023549)
                                             WILLKIE FARR GALLAGHER LLP
                                             1875 K Street NW, Washington, DC 20006
                                             Tel: (202) 303-1442 / Fax: (202) 303-2000
                                             mgottlieb@willkie.com
                                             mgovernski@willkie.com

                                             Attorneys for Plaintiff Aaron Rich




1
  Pursuant to the Settlement Agreement, it is Plaintiff’s understanding that Butowsky consents to
the motion for dismissal.
                                                1
        Case 1:18-cv-00681-RJL Document 287 Filed 03/22/21 Page 3 of 3



                              CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on March 22, 2021, the foregoing document

was filed through the CM/ECF system and thereby served electronically on counsel for

Defendant Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the

foregoing   document   also   was   emailed   to   their   counsel,   Eden   Quainton,   at

EQuainton@dunnington.com. Mr. Quainton has agreed to convey served and filed documents

to Defendant America First Media through Defendant Couch as necessary.

      Dated: March 22, 2021

                                        /s/ Michael J. Gottlieb
                                        MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                        WILLKIE FARR & GALLAGHER LLP
                                        1875 K Street NW
                                        Washington, DC 20006
                                        Tel: (202) 303-1000
                                        Fax: (202) 303-2000
                                        mgottlieb@willkie.com
